Citation Nr: 0948029	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  02-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for valvular heart disease 
and endocarditis, to include as secondary to service-
connected right ear fungal infection.  



REPRESENTATION

Appellant represented by:	Ann Marie D. Mulcahey Leikauf, 
Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  

The Veteran served on active duty from July 1943 to November 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the Veteran's claim for 
service connection for valvular heart disease and 
endocarditis, and two other claims.  In November 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the denial as to the other claims, but vacated and 
remanded the Board's decision on the claim for service 
connection for valvular heart disease and endocarditis.  In 
order to comply with the instruction in the Court's decision, 
the appeal was REMANDED to the RO in August 2006 for 
additional development.  

In October 2007, the Board denied the Veteran's claim for 
entitlement to service connection for valvular heart disease 
and endocarditis, to include as secondary to service-
connected right ear fungal infection.  The Veteran appealed, 
and in an August 2009 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion for Remand.  The 
Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that an attempt could be made to obtain 
additional private and VA medical records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Joint Motion for Remand (JMR) reflects that there might 
be outstanding private and VA records pertinent to the claim 
on appeal.  Specifically, it was noted that an attempt should 
be made to obtain medical records from the VA Brick Township 
Medical Center in New Jersey.  The treating physician was J. 
Musico, M.D.  The Veteran has reported that he was treated by 
this physician for endocarditis from 1991 to the present.  
Moreover, an attempt should be made to obtain the private 
treatment records from F. D. McGuire, M.D.  The Veteran has 
asserted that this private doctor treated him for 
endocarditis from 1975 to 1989,  

Accordingly, the case is REMANDED for the following actions:

1.  An effort should be made to obtain 
all VA treatment records pertaining to 
the Veteran being seen for endocarditis 
or valvular heart disease from VA medical 
facilities in New Jersey.  Particular 
attention should be made to the 
obtainment of records by the treating 
physician, J. Musico, M.D., and is to 
include documents from 1991 to the 
present day.  If any of the above records 
have been retired to a federal records 
storage facility, all necessary follow-up 
efforts must be made to obtain the 
records, until it is clear from the 
responses received that further requests 
would be futile.  The claims folder 
should contain documentation of the 
attempts made if it is determined that 
the records are unavailable.

2.  The necessary authorization forms 
should be sent to the Veteran in order to 
obtain private treatment records dated 
from 1975 to the present from F. D. 
McGuire, M.D.  The address in 1976 was 
Menlo Park Medical Group, Internal 
Medicine, Gastroenterology, and 
Cardiology at 111 James St. in Edison, 
New Jersey 08817.  After the necessary 
forms are obtained, an effort should be 
made to obtain these private treatment 
records and associate them with the 
claims file.  The Veteran may also obtain 
and submit these records if he desires.  
If records are not obtained, the claims 
folder should contain documentation of 
the attempts made to obtain the records.

3.  After development of the above, and 
only if any additional treatment records 
are added to the claims file, a 
contemporaneous cardiology examination 
should be conducted.  

With respect to the issue of entitlement 
to service connection for valvular heart 
disease and endocarditis, to include as 
secondary to service-connected right ear 
fungal infection, the examiner is asked 
to express an opinion concerning the 
etiology of the claimed disorders.  The 
examiner is asked to state whether it is 
at least as likely as not (50 percent 
probability or better) that any such 
disorder is related to any in-service 
disease or injury or to the service-
connected ear fungal infection disorder. 
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report 
and the medical reasoning set out.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the claim now on appeal.  If 
any benefit sought on appeal remains 
denied, the Appellant and the Appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Appellant need 
take no action unless otherwise notified.

The purpose of the examination requested 
in this remand is to obtain information 
or evidence (or both), which may be 
dispositive of the appeal.  Therefore, 
the appellant is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending any 
requested VA examination may result in an 
adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



